Citation Nr: 1007952	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-30 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a heart 
disability claimed as atypical chest pain, leaking heart 
valves and heart murmur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The Veteran served on active duty from February 4, 2004 to 
March 19, 2004.

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a 
heart condition, claimed as atypical chest pain, leaking 
heart valves and heart murmur.  

The Board notes the issue of whether there was clear and 
unmistakable error (CUE) in the December 2004 rating decision 
that denied service connection for atypical chest pain, 
leaking heart valves and a heart murmur was listed on the 
Certification of Appeal (VA Form 8).  The RO apparently 
construed a statement in the Veteran's August 2007 statement 
as a claim for CUE.  This was not the subject of a rating 
decision, but was listed in the statement of the case issued 
in September 2008.  Since the RO cannot decide a new and 
distinct issue in a statement of the case, this matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  An unappealed December 2004 rating decision denied 
service connection for s atypical chest pain, leaking heart 
valves and a heart murmur because no heart disability was 
documented, either in service, or thereafter.

2.  The evidence added to the record since the December 2004 
determination is essentially cumulative of the evidence 
previously of record and does not provide a reasonable 
possibility of substantiating the claim for service 
connection for a heart disability, claimed as atypical chest 
pain, leaking heart valves and a heart murmur.




CONCLUSIONS OF LAW

1.  The RO's decision of December 2004, which denied service 
connection for atypical chest pain, leaking heart valves and 
a heart murmur, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (2009).

2.  The evidence received since the December 2004 rating 
decision is not new and material to reopen the appellant's 
claim for service connection for a heart disability, claimed 
as atypical chest pain, leaking heart valves and a heart 
murmur.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In a October 2007 letter, issued prior to the rating decision 
on appeal, the RO provided notice to the Veteran regarding 
what information and evidence is needed to substantiate a 
claim for service connection, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  The October 
2007 letter advised the Veteran that new and material 
evidence was needed to reopen the claim for service 
connection for a heart condition claimed as atypical chest 
pain, leaking heart valve and murmur, and provided notice to 
the appellant regarding the basis for the prior denial of 
service connection.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In addition, the October 2007 letter advised the 
Veteran of the evidence needed to establish a disability 
rating and effective date for the claims on appeal.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include service 
treatment and personnel records, and private and VA medical 
records.  

As discussed above, the appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by submitting evidence and 
providing testimony.  Thus, the Veteran has been provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2009).  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curium) (holding that the "presumption of 
credibility" doctrine continues to be precedent).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

The RO originally denied the Veteran's claim for service 
connection for a heart condition claimed as atypical chest 
pain, leaking heart valve and heart murmur in July 2004 on 
the basis that a disability was not demonstrated by the 
evidence of record.  This conclusion was reiterated in the 
December 2004 rating decision.

The evidence of record at the time of the December 2004 
rating action included the service treatment records, VA and 
private medical records, and the report of a VA examination.  
The service treatment records reflect the Veteran was treated 
on many occasions for complaints of chest pain.  He was first 
seen in February 2004 and complained of the sudden onset of 
chest pain while walking.  He said it started after taking 
medication.  It was noted there was no history of a heart 
problem.  The assessment was chest pain.  The following 
month, the Veteran again complained of chest pain which had 
started six days earlier.  He said it started after taking 
Naproxen, and that he later became dizzy and felt numbness in 
both arms.  He added that the problem occurred the next day 
without taking the pill.  An examination revealed a systolic 
murmur.  A resting electrocardiogram was normal, as was an 
exercise electrocardiogram.  A transthoracic echocardiogram 
revealed mild concentric left ventricular hypertrophy.  It 
was noted there was a suggestion, but the findings were not 
diagnostic of mitral valve prolapse.  The impressions were 
chest pain (atypical chest wall pain), and murmur, rule out 
mitral valve prolapse.  Later in March, the Veteran reported 
sharp left parasternal pain.  The diagnosis was chronic chest 
wall pain.  


On VA general medical examination in May 2004, the Veteran 
stated that he had wisdom teeth extracted a few weeks into 
basic training.  He reported he took Naproxen and asserted he 
lost consciousness walking back to the barracks.  He related 
he was told in service he had two leaky heart valves.  A 
chest X-ray was unremarkable.  The impressions were atypical 
chest wall pain, onset in service; no echocardiogram without 
evidence of mitral valve prolapse; and rule out Marfan 
syndrome. 

An echocardiogram in June 2004 revealed that left ventricular 
systolic function was normal; left ventricular ejection 
fraction was estimated to be in the range of 55 percent to 65 
percent; the mitral valve structure was normal; and there was 
trivial tricuspid valvular regurgitation.

The examiner who conducted the May 2004 VA examination 
reviewed the claims folder the following month.  He indicated 
that no abnormalities were found on the in-service 
examinations.  He said the trivial tricuspid regurgitation 
was not of any clinical significance, and the Veteran's 
mitral valve was normal.  He added cardiac size was normal, 
as were his blood pressure and chest X-ray.  He commented 
there was no evidence for any internal organ disease.  

The Veteran submitted statements from two physicians in June 
2004.  One physician indicated he had last examined the 
Veteran in 1998, and that no murmur was present at that time.  
The other physician stated the Veteran does not have a heart 
murmur.

As noted above, in July and December 2004 rating decisions, 
the RO denied service connection for atypical chest pain, 
leaking heart valves, and a heart murmur.  It was indicated 
no underlying disability was present.

The evidence received since the December 2004 rating decision 
consists of a copy of the transthoracic echocardiogram 
conducted in service, and the Veteran's testimony before the 
undersigned.  

The issue before the Board is whether new and material 
evidence has been received to reopen the previously denied 
claim for service connection for a heart disability claimed 
as atypical chest pain, leaking heart valve and heart murmur.  
Clearly, the duplicate service treatment record is not new.  
While the Veteran's testimony is new, it is not material.  In 
this regard, there is no clinical evidence of record that the 
Veteran has any disability of the heart.  During the hearing, 
the Veteran referred to receiving treatment in 2006 or 2007 
from a chiropractor and reportedly made some finding 
involving the heart.  The Veteran was advised to submit those 
records; however, no additional evidence has been 
forthcoming.  

The additional evidence fails to establish the Veteran 
currently has a heart disability.  This was the same 
deficiency present at the time of the previous rating 
decision.  The Board further notes the Veteran's belief that 
he suffers from a heart disability claimed as atypical chest 
pain, leaking heart valves and a heart murmur and that it is 
related to his service.  Although he is competent to state 
his symptoms, he is not, as a lay person, qualified to render 
a medical diagnosis or an opinion concerning medical 
causation on these matters, as such require medical 
expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir.2007) (noting general competence to testify as to 
symptoms but not to provide medical diagnosis); see also 
Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, the additional 
evidence does not raise a reasonable possibility that the 
Veteran a heart disability, when considered in conjunction 
with the record as a whole.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993) (noting that new and material evidence 
requirement is not satisfied by the veteran's own 
unsubstantiated opinion as to medical matters).  The Board 
concludes, therefore, that the evidence is not new and 
material, and the claim for service connection for a heart 
disability, claimed as atypical chest pain, leaking heart 
valves and a heart murmur claimed as is not reopened.




ORDER

Since new and material evidence has not been submitted to 
reopen a claim for service connection for a heart disability 
claimed as atypical chest pain, leaking heart valves and a 
heart murmur, the appeal is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


